Title: From John Adams to Louisa Catherine Johnson Adams, 30 March 1825
From: Adams, John
To: Adams, Louisa Catherine Johnson



my Dear Daughter
Quincy March 30th. 1825

Your journal which has become a necessary of life to me has failed me for a long time, but I must excuse it because it is too severe a tax upon you, and I hope and presume that George is too deeply absorbed in the studies of his profession to be able to spare time to copy your records. We are here in a news-paper flurry of flickenings for Governour and they will associate your Husband with Mr. Otis as two friends like Theseus and Perithous—it is true that Mr. A. has been & I believe still is the best friend to Mr. O—he ever had but he never gave countenance to the eccentricities in politics of Mr. O—No. not for a moment. Cato sometimes stood a Candidate for offices and failed, but Rome and not Cato was disgraced by the failure. Mr. A. I presume will make no bargains and give no pledges. He will be free or nothing. He will be “suaviter in modo fortiter in re,” A point in which his Father too often failed. His character stands at present on too high an elevation to be injured by the result of any election—though but a very small part of his merit is known to America or to any other people—I look forward to the month of August with some gleams of hope of seeing you all once more—but if I should be disappointed, the will of eternal wisdom be done.
George might give me some account of the talents and eloquence of some of the great lawyers at the bar of the supreme court and the most conspicuous speakers in Congress but I would not wish him to borrow two much time from his books—. We have much snow on the ground—And more threatened on this 30th. March—We are all well, and unite in respects compliments and love, with your / affectionate Father


John Adamsby proxy—